 1   CLYDE M. BLACKMON (SBN 36280)
     ROTHSCHILD WISHEK & SANDS LLP
 2   765 University Avenue
     Sacramento, CA 95825
 3   Telephone: (916) 444-9845
     E-Mail: cblackmon@rwslaw.com
 4
     Attorneys for Defendant
 5   Navjot Singh
 6
 7
 8              IN THE UNITED STATES DISTRICT COURT FOR THE
 9                       EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No.: 2:10-CR-00347 MCE
12             Plaintiff,                           STATUS REPORT AND STIPULATION
                                                    AND ORDER CONTINUING STATUS
13       vs.                                        CONFERENCE
14   NAVJOT SINGH,
15             Defendant.
16
17                                    STATUS REPORT
18        On June 6, 2019, this Court granted Mr. Singh’s Petition
19   for Writ of Error Coram Nobis thus permitting him to withdraw
20   his previously entered guilty plea and sitting aside his
21   conviction of conspiracy to distribute a controlled substance in
22   violation of 21 U.S.C. §§ 846 and 841(a)(1).                   Mr. Singh is not a
23   citizen of the United States, and his conviction made him
24   subject to mandatory deportation to India.                  The matter is on the
25   Court’s calendar for a status conference on December 4, 2019.
26   The parties have been working on putting together a plea
27   agreement which would let Mr. Singh plead guilty to the
28   immigration neutral offense of misprision of a felony.                        However,



                                            - 1 –
                STATUS REPORT AND STIPULATION AND ORDER CONTINUING STATUS CONFERENCE
 1   the process has been delayed by certain health problems Mr.
 2   Singh’s counsel has experienced and the fact counsel is
 3   currently only working part time.              The parties have continued
 4   the status conference twice before.              They are now asking to
 5   continue the status conference to February 6, 2020, and expect
 6   to have the matter wrapped up at that court appearance.
 7                                       STIPULATION
 8       The United States of America, through its counsel Assistant
 9   U. S. Attorney Justin L. Lee, and Navjot Singh, through his
10   counsel Clyde M. Blackmon, stipulate that the status conference
11   now scheduled for December 4, 2019, may be continued to February
12   6, 2020, at 10:00 a.m.
13       The parties further stipulate that the time from the
14   currently set status conference on December 4, 2019, through
15   February 6, 2020, the requested date for the continued status
16   conference, should be excluded from the computation of the
17   period of time within which the trial of this case should
18   commence under the Speedy Trial Act.               Counsel for the parties
19   are in agreement that a continuance of the status conference is
20   necessary, taking into account the exercise of due diligence,
21   for both sides to effectively prepare the matter.                     For these
22   reasons, the parties stipulate that the ends of justice served
23   by granting the requested continuance of the currently set
24   status conference outweigh the best interests of the public and
25   Mr. Singh in a speedy trial.
26   /////
27   /////
28   /////



                                            - 2 –
                STATUS REPORT AND STIPULATION AND ORDER CONTINUING STATUS CONFERENCE
 1       IT IS SO STIPULATED.
 2   DATED:     December 2, 2019             By:     //s// Clyde M. Blackmon for
                                                        Justin L. Lee
 3                                                      Assistant U.S. Attorney
 4
     DATED:     December 2, 2019             Rothschild Wishek & Sands, LLP
 5
                                             By:     //s// Clyde M. Blackmon
 6                                                      CLYDE M. BLACKMON
                                                        Attorneys for Navjot Singh
 7
 8
                                             ORDER
 9
10       GOOD CAUSE APPEARING upon the stipulation of the parties,

11   it is ordered that the status conference currently scheduled for

12   December 4, 2019, is continued to 10:00 a.m. on February 6,

13   2020, in Courtroom 7.        For the reasons stipulated to by the

14   parties, good cause exists pursuant to 18 U.S.C. §

15   3161(h)(7)(B)(iv); therefore, time is excluded under the Speedy

16   Trial Act through February 6, 2020.               Based on the stipulation of

17   the parties, the Court finds that the interests of justice

18   served by granting the requested continuance of the status

19   conference outweigh the best interests of the public and Mr.

20   Singh in a speedy trial.

21       IT IS SO ORDERED.

22   Dated:   December 11, 2019

23
24
25
26
27
28



                                             - 3 –
                 STATUS REPORT AND STIPULATION AND ORDER CONTINUING STATUS CONFERENCE
